                                                   16 Filed 09/02/20 Page 1 of 1
                    Case 1:20-cv-06516-VM Document 17




                                                                                           September 2, 2020
        Hon. Victor Marrero
        United States District Judge
        Southern District of New York
        United States Courthouse
        500 Pearl Street, Suite 1610
        New York, NY 10007
                                                                                                        September 2, 2020
        By Electronic Filing and Email.

                Re:    Page Limit Request in
                       Jones et al. v. United States Postal Service et al., 20-cv-6516-VM

        Dear Judge Marrero:

                My firm, along with other counsel who have appeared, represents the Plaintiffs in the case
        named above. I write under the Court’s Individual Practice II(D) to request the Court allow us 30
        pages (an additional 5 pages beyond the default limit) in our memorandum requesting a preliminary
        injunction. Defendants have graciously consented to this request provided they are similarly allowed
        30 pages to respond.

                The Court’s standard on this matter is that such enlargements should only be granted “in rare
        cases where the facts and issues are particularly complex.” We believe this is such a rare case. It
        concerns national USPS policies, involves complex and often contradictory documents and testimony,
        involves important and thorny questions of law, and is on an accelerated timetable that does not allow
        for the same kind of planning and efficiency that would take place in the ordinary course.

               Related to that last point, I fully intend to try to keep our memorandum to 25 pages – and
        may manage to do so – but am making this request in an abundance of caution. We all thank the
        Court for its time and consideration.

                                                              Respectfully submitted,
                                                                    /s/
                                                              _________________
                                                              J. Remy Green
September 2, 2020                                                 Honorific/Pronouns: Mx., they/their/them
                                                              COHEN&GREEN P.L.L.C.
                                                              1639 Centre St., Suite 216
                                                              Ridgewood, New York 11385
                                                              remy@femmelaw.com
                                                              Attorneys for Plaintiffs
        cc:
        All relevant parties by ECF.
